Citation Nr: 1750897	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling prior to June 13, 2011; 70 percent from June 13, 2011 to December 15, 2011, and from February 1, 2012, 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 13, 2011.


REPRESENTATION

Veteran represented by:	The National Veterans Disability Advocates, LLC.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO.

In February 2014, the Atlanta RO granted a TDIU from June 13, 2011.  The RO also granted a 70 percent evaluation for PTSD from June 13, 2011 as well as a temporary total evaluation for PTSD from December 16, 2011 to January 31, 2012 due to hospitalization.  The 70 percent rating was continued as of February 1, 2012.

The Veteran was scheduled to appear for a hearing before the Board in January 2017.  However, correspondence received in December 2016 indicates that he waived his right to appear.  No further requests for a hearing have been received.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Prior to June 13, 2011, the frequency, severity, and duration of the Veteran's PTSD symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. At no time during the pendency of the claim has the frequency, severity, and duration of the Veteran's PTSD symptoms resulted in total occupational and social impairment.

3. A TDIU is warranted from August 1, 2009.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2011, the criteria for an initial 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Prior to December 16, 2011 and subsequent to February 1, 2012, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a TDIU have been met from August 1, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO has assigned staged ratings for the Veteran's PTSD under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  The RO assigned an initial rating of 50 percent prior to June 13, 2011 and then a rating of 70 percent from June 13, 2011.  The RO assigned a temporary total rating from December 16, 2011 to January 31, 2012.  The RO continued the 70 percent rating thereafter.  As discussed below, the Board finds that an initial rating of 70 percent is warranted.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) for the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Since the Veteran's claim was initially certified to the Board in February 2016, the DSM-5 applies.

Prior to August 4, 2014, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5, p. 16 (2013).  In this case, however, the DSM-IV was in use at the time some medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence and finds that an initial 70 percent rating is warranted prior to June 13, 2011.  

During his June 2009 VA examination, the Veteran reported having four failed marriages.  He said his PTSD led to arguments and emotional withdrawal.  He had a few casual acquaintances but tended to argue easily.  He would "bully people" so they would leave him alone.  The examiner indicated that the Veteran was restless and tense.  His speech was rapid; his affect was constricted; his mood was anxious; and his thought process was rambling and racing.  The Veteran reported having panic attacks which caused breathing and chest pain a few times per week and nausea.  He would have to go to the restroom for 20 minutes to calm down.  His impulse control was fair and he was quick to argue.  The examiner indicated that the Veteran's recent and immediate memory were moderately impaired.  He would forget daily tasks.  The Veteran's PTSD symptoms included, among others, irritability, outbursts of anger, and difficulty concentrating.  His symptoms occurred several times per week for at least several minutes.  The Veteran rated his symptoms at an 8 on a scale of 1 to 10, with 10 being most intense.  The examiner stated that the Veteran's PTSD caused him to lose one month from work in the past year due to arguments, anxiety and substance abuse, and that his PTSD caused decreased concentration, increased absenteeism, and poor social interaction.  The examiner assigned a GAF score of 51. 

During his November 2009 examination, the Veteran reported that he retired due to his PTSD symptoms.  He reported having depressed mood most of the day, nearly every day; agitation and lack of motivation; fatigue or loss of energy; feelings of worthlessness or guilt every day; auditory hallucinations while awake and asleep; and visual hallucinations at work.  He indicated that he did not establish close relationships because of his short temper.  He isolated himself because he was afraid of being aggressive with people.  He had verbal arguments with his supervisors and retired in August 2009 after one such argument.  The Veteran reported that his mind would wander.  

The examiner noted auditory and visual hallucinations but stated that they were not persistent.  The examiner also noted the Veteran's obsessive or ritualistic behavior, which included excessive hand washing.  However, the compulsion did not interfere with his life.  The Veteran continued to have panic attacks 5 or 6 times per month, each lasting 10 to 15 minutes.  The examiner also indicated that the Veteran's impulse control was poor and that he failed to maintain minimal personal hygiene.  While did not have homicidal thoughts, he had suicidal thoughts. The Veteran reported continued problems with his short-term memory.  He could not remember things such as his last wife's maiden name.  The examiner stated that the Veteran's sleeping, dreaming, and irritability had worsened since the prior examination.

Regarding employment, the Veteran said he retired due to physical and mental problems.  He indicated that he had been sent home because of problems related to blood pressure and diabetes.  He also stated that he left because of the stress.  He did not know how to manage anger towards management.  He reported that he had to participate in an attendance program because of absenteeism due to drug use or illness.  He left work early 2 to 3 days per week, often because of irritability.  

On evaluation that day, the examiner observed that the Veteran was clean and neatly groomed, his psychomotor activity and his speech were unremarkable, his attitude was cooperative, his affect was normal, and his mood was expansive ("just going along with the program").  He was not able to do serial 7s but could spell a word forward and backward.  The Veteran was oriented to person, time, and place; his thought process and content were unremarkable; and he had no delusions.  As to judgment, he understood the outcome of his behavior and as to insight, he understood that he had a problem. 

In a December 2009 letter from the Veteran's private psychologist, M.P., PSY. D., M.P indicated that the Veteran had struggled with incapacitating panic attacks accompanied by profuse sweating, trembling, shortness of breath, dizziness, numbness in his extremities, and hot flashes.  M.P. said the Veteran had little enthusiasm for much beyond the essentials for basic survival.  He felt detached from others, his emotions were numb, and he often felt hopeless.  He admitted having thoughts of suicide.  M.P. also noted the Veteran's reports of inadequate sleep; chronic irritability, anger, and outbursts; and hypervigilance.  The Veteran related his concerns about significant impairment of concentration and short-term memory.  He reported increased incidents when he would become confused when traveling.  He also indicated that others frequently told him that they did not understand what he was saying or meant to say.  M.P. stated that the Veteran's symptoms have taken a toll on his relationships and that he now keeps to himself most of the time.  Regarding job performance, M.P. said work impairment rating scales indicated that he had significant impairments related to persistence, concentration, and social interaction.  He found the Veteran had PTSD, panic disorder without agoraphobia, and major depression, severe.  He assigned a GAF score of 34.

January 2010 VA treatment records note the Veteran's report of sadness, feeling bad all the time, mood swings, and auditory hallucinations.  He was not suicidal but felt hopeless.  A mental health note indicates that the Veteran was a high school graduate with technical schooling.  He lived by himself.  The provider indicated that the Veteran was not suicidal but was very depressed.  The examiner noted that the Veteran's recent and remote memories were fair.  His insight was also fair but his judgment was affected by his depression and poor physical health.  The provider assigned a GAF score of 50.

M.P. submitted another report in June 2011.  Notably, M.P. assigned a GAF score of 32, with the highest score in the last year being 34.  M.P. indicated that the Veteran had the following: deficiencies in family relations; obsessional rituals which interfere with routine activities; persistent irrational fears; speech intermittently illogical, obscure or irrelevant; deficiencies in work or school; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; spatial disorientation; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; disorientation to time or place; unprovoked hostility and irritability; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation.  M.P. further found that the Veteran's PTSD symptoms caused moderate limitation, or significantly affected but did not totally preclude ability to perform the activity, on the following: the ability to remember locations and work-like procedures; the ability to sustain ordinary routine without supervision; the ability to interact appropriately with the general public; the ability to accept instructions and respond appropriately to criticism from supervisors; the ability to maintain socially appropriate behavior and to adhere to basic standards of hygiene; the ability to respond appropriately to changes in the work setting; the ability to be aware of normal hazards and take appropriate precautions; and the ability to set realistic goals or make plans independently.  

M.P. stated that the Veteran's PTSD symptoms caused marked limitation, or effectively precluded the Veteran from performing the activity in a meaningful manner, for the following: the ability to maintain attention and concentration for extended periods; the ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; the ability to work in coordination with or proximity to others without being distracted by them; the ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; the ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; and the ability to travel to unfamiliar places or use public transportation.

M.P. indicated that the Veteran slept very poorly, so his daytime functioning was impaired greatly - cognitively and emotionally.  He stated that the Veteran was prone to auditory hallucinations which made him paranoid or act inappropriately in public.  He also indicated that the Veteran's impairments would cause him to be absent more than three times per month.  In his opinion, M.P. believed the Veteran was not capable of performing full time competitive work with his symptoms.

In a July 2011 addendum, M.P. stated that the Veteran would think about suicide when exhausted from coping with his symptoms.  The Veteran also had impulse control issues, including outbursts at work, when dealing with his supervisors.  M.P. stated that the Veteran neglected his hygiene due to low energy and drive.  The Veteran also drifted off during conversations and could not recall what he or others had said which caused him embarrassment, anxiety, or panic.  M.P. listed the Veteran's compulsions or rituals, such as tapping the breaks a set number of times on the car before travel, touching objects, not stepping on cracks, etc.  The Veteran also had difficulty driving places and would become disoriented even in familiar places.  M.P. said the Veteran had difficulty adapting to stressful situations and that he reported wanting to run away or hurt someone.  Regarding mood, the Veteran's anxieties drove him to isolate himself, which laid the ground-work for depression because he felt cut off from people.  M.P. said the Veteran was married four times to three different women and is unable to trust.  In relationships, he became restless and felt trapped.  He reported having very little access to tender or pleasant emotion.

The Veteran submitted an evaluation from J.R., Ph.D., dated May 2017.  J.R. indicated that the assessment was based on a review of the records and encompassed the period from October 7, 2009 through June 13, 2011.  J.R. stated that the Veteran appeared to have been psychologically impaired to an extent that he could not function in a competitive employment environment during this period.  His overall ability to deal with the stresses of work was moderately to markedly impaired.  In his opinion, the Veteran's overall level of psychological disability was moderately-to-markedly impaired.  In an addendum, he noted that the Veteran's lowest GAF score during that period was 45 while the highest score was 49.  Positive clinical findings included deficiencies in family relations; persistent irrational fears; deficiencies in work or school; depression affecting the ability to function independently, appropriately and effectively; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; and unprovoked hostility and irritability.  J.R. completed the same checklist that was submitted by M.P. regarding moderate and marked limitations on the Veteran's functional abilities, and the findings were almost identical.  J.R. stated that the Veteran's symptoms caused good and bad days and would cause him to miss work more than three times per month.

Also supporting the initial 70 percent rating prior to June 13, 2011 is the October 2009 notice of disagreement, wherein the Veteran indicated that he had to retire from his job due to PTSD symptoms, and witness statements describing the Veteran's behaviors.  For example, a witness statement received from B.C.M. in October 2009 indicates that he has known the Veteran for over 24 years and is a former co-worker.  He described the Veteran as serious about completing a mission with a no nonsense attitude.  However, once his task was completed, the Veteran would revert to being alone or only associate with enablers during periods of weakness.  B.C.M. was aware of the Veteran's drug addiction.  He stated that at times, the Veteran would not show up for work and he suspected that the Veteran was most likely on a binge.  He noted that the company attempted to apply pressure on the Veteran due to unexcused absences.  The Veteran was placed in a focus group at work due to performance issues.  B.C.M. stated that the Veteran had a quick temper, did not back down, and displayed moments of erratic and irrational behavior.

Also of record are statements from two other co-workers.  G.C. indicated that he noticed the Veteran's nerves had been bothering him and that his anger had worsened.  He stated that the Veteran was jumpy around loud noises and had problems being in a crowd.  G.C. feared that the Veteran was going to hurt someone or himself.  B.S. stated that the Veteran had issues at work and was placed in focus groups due to performance and attendance problems.  B.S. also indicated that the Veteran had problems with supervisors.

In an April 2010 statement, the Veteran stated that he retired because he had serious issues dealing with people and stress as well as his aggressive behavior.  He stated that it became harder to control his anger and temper, so he left to prevent further confrontations.  He indicated that he had problems with authority.

Based on the foregoing, the Board finds that the frequency, duration, and severity of the Veteran's PTSD symptoms warrant a 70 percent rating for the period prior to June 13, 2011.  Overall, his June 2009 VA examination, November 2009 VA examination, and treatment reports from M.P., PSY. D. and J.R. support symptoms of suicidal ideation; intermittently illogical obscure, or irrelevant speech; panic attacks; outbursts of anger and unprovoked irritability; spatial disorientation; difficulty establishing effective relationships; and difficulty adapting to stressful circumstances.  These findings are also supported in the witness statements submitted on the Veteran's behalf.

While the Board finds that an initial 70 percent rating is warranted for PTSD, the Board cannot find that the frequency, severity, and duration of the Veteran's symptoms warranted a 100 percent rating prior to June 13, 2011.  The records and statements cited above do not show total occupational and social impairment.  The Board acknowledges that the Veteran reported some symptoms that fall under the criteria listed for consideration of a total rating, such as hallucinations; however, the hallucinations were not described by the Veteran or noted by medical providers as being persistent or of the severity to cause total occupational and social impairment.  Additionally, the November 2009 examiner observed that the Veteran had difficulty maintaining his hygiene; however, the Veteran stated that his self-care declined due to low energy level, which started after his diabetes diagnosis and retirement.  Thus, it is not entirely clear that his deficiencies with hygiene were due solely to his PTSD.  Notably, records show and the witness statements agree that the Veteran has had verbal outbursts and is quick to argue; however, the evidence does not show that he has displayed grossly inappropriate behavior or has been in persistent danger of hurting himself or others.  Thus, considering the frequency, severity and duration of these symptoms individually or collectively, in conjunction with the Veteran's other symptoms, the Board cannot find that the Veteran's PTSD symptoms caused total occupational and social impairment prior to June 2011.  The Board finds that the Veteran's disability picture is appropriately rated under the criteria for a 70 percent rating.

The Board has also considered whether a rating in excess of 70 percent is warranted from June 13, 2011.  However, the Board finds that the Veteran's symptoms from this date have not been of the frequency, severity, and duration to cause total impairment of occupational and social functioning.  

Records show that the Veteran was hospitalized for his PTSD from December 16, 2011 until January 25, 2012.  As noted above, the Veteran was awarded a temporary total evaluation for this period.  The discharge summary indicates that the Veteran's condition was fair.  

A February 2012 VA treatment record shows the Veteran continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance, and poor concentration.  The provider stated that the Veteran had a slight change in his symptoms post-inpatient treatment but that he still got depressed.  The provider assigned a GAF score of 48.  Similar symptoms were reported in May and August 2012, with a GAF score of 47.  In December 2012, the Veteran indicated that the holidays were hard for him.  A GAF score of 46 was assigned.  In July 2013, he reported the same symptoms but stated that he enjoyed spending time with his children and grandchildren.  A GAF score of 48 was assigned.

Records from the Social Security Administration (SSA) show that in March 2012, the Veteran's ability to understand and remember detailed instructions was moderately limited.  He could remember and understand short, simple instructions but not detailed or complex instructions due to PTSD.  He had sustained concentration and persistence limitations.  His ability to work in coordination with or in proximity to others without being distracted by them was moderately limited.  The provider indicated that the Veteran's ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and ability to perform at a consistent pace without an unreasonable number and length of rest periods was not significantly limited.  The provider stated that the Veteran would work best in a well-spaced area as he had a history of intrusive thoughts, hypervigilance, and poor concentration.  Also noted was that the Veteran's abilities to interact appropriately with the general public, to accept instructions and respond appropriately to criticism from supervisors, and to get along with coworkers or peers were moderately limited.  The report indicates that contact with the public and coworkers should be casual and feedback should be supportive and constructive due to PTSD.  Changes in the workplace should be gradual and infrequent.

The Veteran had another examination in October 2013, which was completed by contract provider QTC.  The Veteran reported social isolation, depression, insomnia, hypervigilance, impaired short-term memory, irritability and anger outbursts, and nightmares.  The examiner noted depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or worklike setting.  The Veteran indicated that his depression was worse, he isolated from others, and his memory was worse.  He stated that he could not remember where he placed things, remember where he was going, or remember recent events or conversations.  The provider indicated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  A GAF score of 60 was assigned.

VA treatment records dated throughout 2015 show complaints of sleep problems, including weird dreams and depressed mood.  He was in group counseling for substance abuse recovery.  Throughout 2016, he described good and bad days, but reported improvement overall.  He started working out, lost weight, and was dating.  He had a strong network with his daughters and friends.  Notably, he reported that he started consuming alcohol in higher quantities.  In December he agreed to look into anger management groups.  Records from 2017 show he participated in group counseling and was working on sobriety.  The records do not show reports of homicidal or suicidal ideation or hallucinations.  His mood fluctuated but otherwise, his symptoms were relatively benign.  The pattern in treatment records shows that he generally had low mood and worsening symptoms at the end of the year around the holidays.  

Based on the foregoing, while the Veteran's mood and other symptoms have fluctuated in severity since June 13, 2011, the frequency, severity, and duration of his symptoms did not cause total occupational and social impairment.  In fact, it appears that the Veteran showed slight improvement with his familial relationships and started taking better care of his health.  However, his symptoms were still of the severity to warrant the currently assigned 70 percent rating.

The Board has considered the GAF scores assigned throughout the pendency of the claim.  Scores have ranged from 32 to 60, but primarily ranged in the 40s.  The Board has considered the low range of scores and points out that a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication.  As noted above, the Veteran had periods where he exhibited speech that was at times illogical, obscure, or irrelevant.  He also had impairment in family relations and mood.  Symptoms have also caused marked impairment with his ability to perform some occupational tasks.  However, the overall frequency, severity and duration of his symptoms are more accurately addressed under the criteria for a 70 percent rating as the Veteran has not been shown to have total occupational and social impairment due to his PTSD symptoms.

For the reasons stated above, the Board finds that the Veteran's symptoms are most consistent with a 70 percent rating throughout the period(s) on appeal.  At no time during the pendency of the claim have the Veteran's PTSD symptoms more nearly approximated the criteria for a total rating.  


III. TDIU

The Veteran has been assigned a TDIU since June 13, 2011 and he seeks an earlier effective date.  In Rice, the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Thus, as the issue of entitlement to a TDIU in the context of an increased rating claim may be co-extensive with that claim in terms of the time period under review, the effective date of TDIU may be as early as the effective date applicable to the increased rating claim under 38 C.F.R. § 3.400(o).  See Rice 22 Vet. App. at 454.  Here, the Veteran applied for service connection for PTSD on May 1, 2009.  The RO granted the claim in June 2009 and the Veteran submitted a notice of disagreement (NOD) with the assigned disability rating in October 2009.  In the NOD, the Veteran raised the issue of entitlement to a TDIU.  Prior to May 1, 2009, the Veteran had no service-connected disabilities, and since he raised the issue of entitlement to a TDIU in conjunction with the appeal of the initial rating for PTSD, the period for consideration of a TDIU is from May 1, 2009 to June 12, 2011.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also 38 C.F.R. § 4.19.  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above, the Board has granted an initial 70 percent rating for PTSD.  The Veteran has also been service-connected for diabetes mellitus, type II since October 7, 2009.  His diabetes is rated 20 percent disabling.  In light of the newly assigned 70 percent rating for PTSD, the Veteran has met the schedular criteria for a TDIU since May 1, 2009.

The evidence shows that the Veteran last worked on July 31, 2009.  See VA Form 21-4192.  The question remains as to whether the Veteran was unemployable between August 1, 2009 and June 13, 2011 due to his service-connected disabilities.  The Board has considered the Veteran's education, employment history, and the severity of his PTSD symptoms and finds it unlikely that he would have been able to obtain and maintain substantially gainful employment during this period.  As noted above, the Veteran stated that he retired due to worsening PTSD symptoms, to include anger outbursts and verbal altercations with supervisors.  The most probative evidence are the reports from M.P. and J.R. which indicate that the Veteran's abilities needed for employment were moderately to markedly impaired due to his PTSD symptoms.  The June 2011 report from M.P., the Veteran's treating private provider, states that the Veteran was not capable of performing full time competitive work with his symptoms.  The May 2017 report from J.R. indicates that the Veteran was psychologically impaired to an extent that he could not function in a competitive employment environment during this period.  His overall ability to deal with the stresses of work was moderately to markedly impaired.

Given the limitations in functional ability in the workplace due to PTSD symptoms and in light of the Veteran's employment history and educational background, the Board finds it unlikely that he would have been able to obtain and maintain substantially gainful employment due to his PTSD symptoms during this time.  Accordingly, a TDIU is granted from August 1, 2009.  To this extent, the appeal is granted.








	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 70 percent for service-connected PTSD, is allowed subject to the regulations governing the award of monetary benefits.

A TDIU is granted from August 1, 2009 is allowed subject to the regulations governing the award of monetary benefits.





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


